DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8 February 2022 has been entered.
 
Claim Objections
Claims 21–30 and 32 are objected to because of the following informalities:
In claim 21 on line 6, “comprising” should be amended to “comprises.”
Claim 21 has an inappropriate “end” on the start of the fourth-to-last line that should be struck.
Claim 24 should recite “further comprising” before “a sliding tray.”
Claims 28 and 29 should have the “and” on line 2 struck, and the following “wherein” portion indented to a new section.
Claim 32 should recite “further comprising” before “a compressor” on line 1.
Claims 22, 23, 25–27, and 30 are objected to due to dependency upon an objected-to claim.



Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leibinger (DE 10 2012 010903 A1).
Leibinger discloses system for making homemade beer per serving (intended use without structural implications for understanding the claim), said system comprising:
a liquid transfer unit for providing a liquid (para. 37, “beer tank”);
5Application Serial No.: 16 667,735First Named Inventor: Gyorgy PintzArt Unit : 3761Response to the Office Action dated 11/17 2021a receiver unit (6, 7) connected with the liquid transfer unit to receive the liquid from the liquid transfer unit (para. 37);
a filling member (2) connected with the receiver unit to receive the liquid from the receiver unit (ascertainable from fig. 2);
an end product container (1) for engaging with the filling member to receive the liquid from the filling member (see figs. 3a–3c);
a sealing unit (3) connected to the filling member for creating a seal between the filling member and the end product container (para. 43, “sealing lip 3 of the cap 2 comes into airtight contact with the outer lateral surface of the container 1”);
a filling shaft (5) connected to the filling member for extending into the end product container and filling the end product container with the liquid from the filling member (para. 59);
a sealing tool (10) connected to the filling member (see figs. 2 and 4) for fastening at least one locking element (12) onto the end product (para. 49); and

It’s unclear if Applicant means something more specific by “a gas transfer unit connected with the liquid transfer unit,” i.e. whether this requires some sort of connection at an intermediate element like siphon 30 in Applicant’s fig. 1 embodiment, or if this language is meant to be broad enough to read on what is shown in Applicant’s fig. 2 embodiment, where it seems that the gas transfer unit and liquid transfer unit are joined at the filling member. The Office reads the limitation broadly, since an intermediate element like siphon 30 would really have to be claimed to make it clearer and more limited.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (US Pub. 2014/0272019) in view of Pellaud et al. (US Pub. 2017/0240400).
Claim 21: Schuh discloses a system for making a single serving of homemade beer (abstract, “single serving”), said system comprising:
a liquid transfer unit (fig. 4, see the pathways between 26 and 10) for providing a liquid (para. 68, “water reservoir”);

a receiver unit (not specifically labeled, but part of apparatus 20 and housing 24 as per para. 66) connected with the liquid transfer unit to receive the liquid from the liquid transfer unit (ascertainable from fig. 4), the receiver unit being configured to receive the first beverage component and the second beverage component (see 10, 12, 14 within 20 in fig. 4);
a filling member (22, 30) connected with the receiver unit to receive the first beverage component, the second beverage component, and the liquid from the receiver unit (para. 65, “once the beverage concentrate is combined with the ethanol concentrate, a quantity of water and optionally carbon dioxide, a beverage is formed; para. 66, “outlet 22 from which the beverage is dispensed”);
an end product container (32) for engaging with the filling member to receive the liquid, first beverage component, and the second beverage component from the filling member (para. 71, “external mixing container 32 can form a seal 30 with an/or around the outlet 22”); and
a gas transfer unit (fig. 4, see the pathways between 28 and 32) connected with the liquid transfer unit to provide a gas to saturate the liquid (necessary since para. 65 describes that all of the ingredients, including the water from the liquid transfer unit and the carbon dioxide from pressurized gas canister 28, are combined, in particular prior to dispensing).
The meaning of “grain material” is somewhat unclear, but the Office finds it to be broad enough to read on the beer concentrate itself. Beer (concentrate or not) would not be without malt except in highly unusual circumstances, which is evidenced by Applicant’s own description of brewing at the beginning of the Background of the Invention section of the submitted specification, which describes “malting” as an inherent part of brewing. Perhaps Applicant means “grain material” to be something more specific that would not apply to the malt substance that eventually forms a part of beer, but the 
It’s unclear if Applicant means something more specific by “a gas transfer unit connected with the liquid transfer unit,” i.e. whether this requires some sort of connection at an intermediate element like siphon 30 in Applicant’s fig. 1 embodiment, or if this language is meant to be broad enough to read on what is shown in Applicant’s fig. 2 embodiment, where it seems that the gas transfer unit and liquid transfer unit are joined at the filling member. The Office reads the limitation broadly, since an intermediate element like siphon 30 would really have to be claimed to make it clearer and more limited.
Schuh arguably does not disclose a first beverage component container and a second beverage component container. Instead, Schuh discloses one beverage pod 10 with first and second compartments 12 and 14.
However, Pellaud discloses an analogous apparatus with a first beverage component container (8a) and a second beverage component container (8b).
It would have been obvious to one of ordinary skill in the art to replace the single-pod/dual-compartment arrangement of Schuh with the two-pod arrangement of Pellaud to allow a user to more easily customize the ingredients selected as each beverage component.
Schuh does not disclose its second beverage component comprising a hops material.
However, Pellaud discloses an analogous apparatus with two beverage component containers (8a, 8b), and teaches that “at least one of the pods or capsules preferably comprises at least one of: hop concentrates, . . . concentrated malt-based liquids, . . . concentrated beer . . .” (para. 86).

Claim 22: Modified as per claim 21 above, Pellaud discloses the hops material comprising one or more of dried hops, processed hops, or hops oil (para. 86, “hop concentrates” qualifies as processed hops).
Claim 27: Schuh discloses a cooling unit (27) for cooling the liquid received from the liquid transfer unit (see 27 attached to 26 in fig. 4). 
Claim 30: Modified as per claim 21 above, Pellaud discloses the first beverage component container and the second beverage component container being capsules (para. 85, “capsules”).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Pellaud as applied to claim 21 above, and further in view of Brandborg (US Pub. 2009/0196951) and Kowalczyk et al. (US Pub. 2007/0116801).
Neither Schuh nor Pellaud disclose the second beverage container further comprising one or more flavors selected from citrus or raspberry extracts.
However, Pellaud teaches the use of “fruit concentrates” (para. 86). Furthermore, citrus and raspberry extracts are well known in this art field. Brandborg teaches citrus extracts (para. 30), and Kowalczyk teaches raspberry extracts (para. 42).
It would have been obvious to one of ordinary skill in the art to select the citrus and raspberry extracts taught by Brandborg and Kowalczyk as the fruit concentrates taught by Pellaud to be a part of the second beverage container to supply those flavors to the beverage that is produced.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Pellaud as applied to claim 21 above, and further in view of Griscik et al. (US Pub. 2016/0280527).
Schuh does not disclose a sliding tray for receiving the end product container.

It would have been obvious to one of ordinary skill in the art to add the vertical sliding tray of Griscik to the apparatus of Schuh to allow it to accommodate end product containers of various heights.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Pellaud as applied to claim 21 above, and further in view of Peirsman et al. (US Pub. 2016/0251606).
Schuh does not disclose a UV unit for disinfecting the end product container.
However, Peirsman discloses a similar apparatus that employs a UV unit (para. 44, “device that emits short-wave ultraviolet radiation”)) for disinfecting a similar part of its similar apparatus (para. 44, “chamber”; para. 44, “to kill or inactivate microorganisms such as bacteria, viruses, and molds”).
Therefore, it would have been obvious to one of ordinary skill in the art to add the UV unit taught by Peirsman to the apparatus of Schuh to allow it to disinfect its end product container.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Pellaud as applied to claim 21 above, and further in view of Rehfuss (US Pub. 2018/0049582).
Schuh does not disclose a water filter for processing the liquid to a quality suitable for making beer.  
However, Rehfuss discloses a similar apparatus that features a water filter (para. 42, “drinking water . . . filter”).
It would have been obvious to one of ordinary skill in the art to add the water filter of Rehfuss to the water reservoir 26 of Schuh to make it more suitable for consumption.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Pellaud as applied to claim 21 above, and further in view of Colston et al. (US Pub. 2004/0025701).
Schuh discloses the first beverage component being delivered through the filling member (via outlet 22, as described in para. 66).
Schuh does not disclose a pump connected with the liquid transfer unit for pressurizing the liquid, the pressurized liquid having a pressure of 1.5 to 20 bar, or 5 to 6 bar; and wherein the pressurized liquid is delivered into the end product container through the filling member. Schuh does not explain how it transfers its liquid via its liquid transfer unit.
However, it’s well known that a pump is a suitable means of transferring liquid from a liquid transfer unit in these sorts of apparatuses. Pellaud discloses that its own liquid transfer unit 4 may employ a pump (para. 76).
Colston discloses an analogous apparatus that employs a pump (para. 25, “pump”) connected with a liquid transfer unit (necessary and inherent given the transfer of water described in para. 25), the pressurized liquid having a pressure of 5 to 6 bar (para. 25, “0.1 to 20 bar gauge, preferably 1 to 15 bar gauge); and wherein the pressurized liquid is delivered into an end product container (para. 58, “cup”). Although Colston is directed to brewing coffee, it is analogous to the claimed invention because it involves processing an ingredient from a container with a beverage ingredient.
One of ordinary skill in the art, in line with prior art such as Colston, would understand that a pressure provided by a pump would be determined based on the amount of liquid needed to supplied, and the pressure needed to be generated within the system to infuse with the ingredient, and would have selected 5 to 6 bar as a suitable pressure level depending on the ingredient type and the size of the beverage being made.
Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Leibinger as applied to claim 31 above, and further in view of Burton (US Pat. 4,911,212).
Claim 32: Leibinger discloses creating a pressurized space in the filling member (see paras. 44–47 describing an overpressure in container 1) to prevent discharge of foam (this would necessarily result from the overpressure) from the end product container during and after filling the end product 
Leibinger does not disclose a specific overpressure of 0.1 to 2.5 bar.
However, given that Leibinger’s apparatus is dedicated to the same task of filling a container and providing an overpressure, and given that one of ordinary skill in the art would understand that the overpressure would have to be adequate enough to contain the beverage (and its foam) within the container (yet also not be so great as to risk rupturing the container), it would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, what a suitable overpressure would be, including arriving at the claimed range of 0.1 to 2.5 bar. MPEP § 2114.05.II.
Leibinger does not explicitly disclose a compressor, and does not disclose how its gas is delivered to the filling member and container.
However, Burton discloses a similar apparatus that uses a compressor for pressurizing a container (col. 4, lns. 35–40, “gas pump or regulator 85”).
It would have been obvious to one of ordinary skill in the art to employ a pump, as taught by Burton, to power the gas device 9 of Leibinger to provide the desired gas and pressure.
Claim 34: Leibinger does not disclose a dispenser unit connected with the filling member for delivering at least one of an alcohol composition or a salt composition to the liquid in the end product container.
However, Burton discloses an analogous apparatus with a variety of containers 71–76 suitable for providing ingredients to be delivered to a sealed end product container (20). Although Burton is primarily dedicated to carbonated beverages, these containers could also be used for other products (col. 6, lns. 38–45).
It would have been obvious to one of ordinary skill in the art to add at least one container and its associated connection parts taught by Burton to the apparatus of Leibinger to allow it to dispense the .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Leibinger as applied to claim 31 above, and further in view of Weiss (US Pat. 4,655,029).
Leibinger does not disclose a siphon connected with the gas transfer unit and the liquid transfer unit to receive and combine the gas and the liquid to produce a gas saturated liquid. Instead, Leibinger does not disclose any features of the preparation of the liquid.
However, Weiss discloses an analogous apparatus with a siphon (pressurized tank 2) connected with a gas transfer unit (13, 15) and a liquid transfer unit (3, 4) to receive and combine the gas and the liquid to produce a gas saturated liquid (naturally resulting within pressurized tank 2).
It would have been obvious to one of ordinary skill in the art to replace the gas transfer unit arrangement of Leibinger with the gas transfer unit, liquid transfer unit, and siphon arrangement taught by Weiss to consolidate the delivery of the gas and liquid to the end product container (done by filler head 19 in Weiss).

Response to Arguments
Applicant’s arguments filed 8 February 2022 have been fully considered but they are not persuasive.
Many of Applicant’s arguments are moot because the way in which the rejection is now crafted is different from how it was done in the most recent previous Office action.
Regarding claim 21, Applicant argues that Schuh teaches away from being modified by Pellaud to employ two beverage pods because it discloses a single beverage pod with two compartments (pg. 
Although the new rejection renders some of Applicant’s arguments moot, the Office finds it pertinent to point out that Schuh teaches that its “alcohol concentrate can also include flavor compounds that are better dissolved and/or preserved in alcoholic solutions.” It’s unclear if hops would qualify as such a flavor compound.
Regarding claim 24, Applicant argues that Schuh’s mixing container employs a mixing unit 34 that renders it inappropriate to be modified by Griscik because the mixing unit only works with one height of container (pg. 15). Schuh teaches that, “alternatively, the mixing unit 24 can extend from the apparatus 20 (e.g., a blender) into the container” (para. 70). The Office is not relying on this embodiment. Applicant further argues that Schuh has no need for a vertically sliding tray because “it would seem that the bartender is holding the mixing container while the beverage is being made” (pg. 15). The Office has closely reviewed Schuh and finds Applicant’s assertion completely unsupported, especially given what clearly appears to be a container supported by a lower surface—and not a bartender—in fig. 3. Given that Schuh also forms a seal between its apparatus and container, one of ordinary skill in the art would have the same motivation to modify Schuh with Griscik.
Applicant argues that Peirsman is inadequate to teach the limitations of claim 25 because its UV unit disinfects a chamber that is a part of the apparatus for making beverages, rather than an end product container (pg. 16). The Office disagrees, and finds that one of ordinary skill in the art would have understood that a UV unit would be just as capable of disinfecting an end product container, and would have been motivated to use a UV unit for that purpose. Applicant argues that one of ordinary skill in the art would not have been motivated to add a UV unit as such because Schuh’s beverage is 
Regarding claim 26, Applicant argues that Rehfuss’s disclosure is unclear, and may not actually involve a water filter as part of its system (pg. 17). The Office mostly disagrees. Applicant’s suggestion that Rehfuss’s water could be filtered by a company that filters water is too distant from a fair reading of Rehfuss. Para. 42 of Rehfuss explains that “drinking water 101 can be provided by a container 201 (storage system) and/or by an inlet with a fresh water connector.” Given this explanation, the water would be filtered no earlier than after dispensing from the fresh water connector. At most, Rehfuss’s disclosure encompasses the possibility that the water is filtered using a unit separate from its main beverage unit, but the most straightforward interpretation is that the water is filtered after it is dispensed from the container 201 or a fresh water connector that is directly connected to Rehfuss’s unit. 
Applicant further argues that Rehfuss does not provide any reason why the drinking water should be processed by a filter (pg. 17), but the reason is self-evident: cleaner water is inherently desirable. Applicant argues that the filter of pending claim 26 may be beneficial to obtaining the desired beer type, but does not elaborate in any way which is persuasive. Both para. 42 of Rehfuss and page 6 of Applicant’s submitted specification disclose an osmosis filter, suggesting that the water filter is simply for cleaning the water.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endo et al. (DE 195 38 023 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761